DETAILED ACTION
This action is pursuant to the claims filed on 10/27/2021. Claims 1-18 are pending. A final action on the merits of claims 1-18 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the 35 USC 112(b) rejections of the previous office action are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 10-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menkes (U.S. Patent No. 6,201,982) in view of Levendowski (U.S. PGPub No. 2002/0029005) and in further view of Thrasher (U.S. Patent No. 2,660,175).
Regarding claim 1, Menkes teaches of an electroencephalogram electrode (Fig. 1 electrode 10) comprising a conductive gel (Fig. 3, gel 21 in sponge 20); a bottom portion (Modified Fig 2 below) on which a connection member is placed (Fig. 3, silver/ silver chloride layers 35/36 of lower portion 26 is placed on bottom portion), the connection member which is configured to supply a biological signal that is acquired from a subject through the conductive gel, to an external apparatus (Col. 6 lines 12-18); an annular wall (Modified Fig 2, annular wall of cap 11) which annularly extends from the bottom portion in a contact direction with the subject (Modified Fig 2, annular wall of cap 11 extends from the bottom a plurality of barb (Fig. 1 and 3 grabbing elements 12) which are disposed in a holding space for the conductive gel that is located inside the annular wall (Fig. 3, sponge 20 and grabbing elements 12 located within wall of cap 11) and which elongates from the bottom portion in the contact direction with respect to the subject (Fig. 1 and 3, projections 12 of the grabbing elements).

    PNG
    media_image1.png
    560
    549
    media_image1.png
    Greyscale

Menkes fails to explicitly teach wherein the barb members are configured to hold the conductive gel that is interposed among the plurality of barb members.
In related EEG electrode prior art, Levendowski teaches a similar EEG electrode (see Fig 12) wherein a similar plurality of barb members (Fig 12 and 15, resilient fingers 164) are configured to hold the conductive gel that is interposed among the plurality of barb members (Fig 15, resilient fingers 164 holding conductive gel 172). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the barb members of Menkes in view of Levendowski to incorporate the barb members configured to hold the conductive gel as taught by Levendowski. Doing so would have advantageously provided a seal and protection of the conductive gel when the electrode is not placed against a patient’s scalp and would also provide additional comfort to the user and improve EEG signal acquisition ([0065]).
Menkes fail to explicitly teach wherein the annular wall comprises a slit configured to deform and cause the annular wall to bend so that a tip end of the annular wall that is disposed opposite to the bottom portion expands toward an outside of the electroencephalogram electrode when the electroencephalogram electrode is attached to the subject.
An alternative embodiment of Levendowski teaches a similar annular wall comprising a slit configured to deform (Figs 5-6, hollow tubular base 56 comprising slits defining fingers 64) and cause the annular wall to bend so that a tip end of the annular wall that is disposed opposite to the bottom portion expands toward an outside of the electroencephalogram electrode when the electroencephalogram electrode is attached to the subject (Figs 5-6 and [0058], slits of hollow tubular base 56 causes bottom portion to expand towards an outside when attached to a subject).
In related prior art, Thrasher teaches a similar electrode comprising an annular wall (Figs 1-2, annular wall of cup 12) wherein the annular wall is configured to bend so that a tip end of the annular wall expands toward an outside of the electroencephalogram electrode when the electroencephalogram electrode is attached to the subject (Fig 2 and 5 and Col 2 lns 22-31; wall of cup 12 is flexible to enable bending toward an outside as shown in Fig 5). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the annular wall of Menkes in view of Levendowski and Thrasher to incorporate a similar annular wall with elastic characteristics and slits such that the annular wall is configured to bend so that a tip end of the wall expands toward an outside when attached to a subject to arrive at the device of claim 1. Doing so would advantageously provide the annular wall with flexibility and elasticity to allow for the electrode to be brought into firm contact on the patient’s body (Col 2 lns 22-31). Furthermore the use of at least one slit on an annular wall is well-known in the art to yield the predictable result of providing increased elastic deformation to said wall (Levendowski [0058] and Fig 5a, slits define resilient fingers 64 of tubular base 56 to provide flexibility of skin-facing surface of the annular wall to deform to assist with attachment to the skin).
Regarding claim 2, in view of the combination of claim 1 above, the alternate embodiment of Levendowski further teaches wherein the slit elongates away from the subject toward the bottom portion in a direction opposite to the contact direction (Figs 5-6, hollow tubular base 56 comprising slits defining fingers 64; the slits elongate from a skin-side surface towards an analogous bottom portion of the device opposite the contact direction). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the annular wall of Menkes in view of Levendowski and Thrasher to incorporate the similar annular wall with elastic characteristics and slits elongating towards the bottom portion in a direction opposite to the contact direction to arrive at 
Regarding claim 3, Menkes further teaches wherein a height of the plurality of barb members is larger than a height of the annular wall (Figs 1 and 3, barb members 19 have projections 12 that project past annular wall of cap 11; thus the barb members have a larger height than the annular wall).
Regarding claims 4 and 12, in view of the combination of claim 1 above.
Thrasher teaches wherein the annular wall has a shape which is caused to bend by pressurization (Fig 2 and 5, wall of cup 12 bends by pressurization) and is configured as a sponge 
Regarding claim 5, in view of the combination of claim 1 above,
Menkes fails to teach wherein the annular wall, barb members, and bottom portion are configured by a conductive material.
However, a second embodiment of Menkes teaches wherein a similar barb members (Fig 17 tines 202), bottom portion and annular wall (Fig 17, interpreted similarly to modified Fig 2 above) may entirely be comprised of conductive materials (Col 12 lines 12-15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Menkes in view of Levendowski, Thrasher, and a second embodiment of Menkes to incorporate the barb members, bottom portion, and annular wall with a conductive material. Doing so would be a simple substitution of one known EEG electrode configuration (Fig 3, non-conductive annular wall, bottom portion, and barbs) for another well-known EEG electrode configuration (Col 12 lines 12-15, same structures may be conductive “in conjunction with Fig 3”) to yield the predictable result of EEG electrodes configured to acquire EEG signals from a subject.
Regarding claim 6, Menkes further teaches wherein the conductive material is a conductive carbon resin (Col 6 lines 19-22).
Regarding claim 8, Menkes further teaches wherein the annular wall, the barb members, and the bottom portion are configured by a non-conductive material (Modified Fig 2 above; Col 6 lines 1-10 cap 11 and grabbing elements 12 are formed of plastics (i.e. nonconductive)).
Regarding claim 9, in view of the combination of claim 1 as stated above, Menkes further teaches wherein the annular wall has a step like shape (Fig 2).
Menkes fails to explicitly teach wherein the annular wall is foldable.
In related prior art, Thrasher teaches a similar electrode comprising an annular wall (Figs 1-2, annular wall of cup 12) wherein the annular wall is configured to bend so that a tip end of the annular wall expands toward an outside of the electroencephalogram electrode when the electroencephalogram electrode is attached to the subject (Fig 2 and 5 and Col 2 lns 22-31; wall of cup 12 is flexible to enable bending toward an outside as shown in Fig 5). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the annular wall of Menkes in view of Levendowski and Thrasher to incorporate a similar annular wall with flexible and elastic material properties such that the annular wall is has a step-like shape that is foldable to arrive at the device of claim 9. Doing so would advantageously provide the annular wall with flexibility and elasticity to allow for the electrode to be brought into firm contact on the patient’s body (Col 2 lns 22-31).
Regarding claim 10, Menkes further teaches wherein the annular wall has a shape which is outward flared (Fig 3 cap 11 has an outward flare).
Regarding claim 11, Menkes further teaches wherein the bottom portion includes a projection (Modified Fig 2, plunger 13 projects from bottom portion).
Regarding claim 13, in view of the combination of claim 12 above, Menkes further teaches wherein the plurality of barb members have a configuration which is outwardly flared (Fig 3, barb members 12 elongate from bottom portion 26 towards subject and are outwardly flared).
Regarding claim 15, Menkes teaches an electroencephalogram electrode (Fig. 1 electrode 10) comprising: a bottom portion (Fig 3 lower portion 26 of plunger 13) on which a connection member is placed (Fig. 3, silver/ silver chloride layers 35/36 on lower portion 26), the connection member which is configured to supply a biological signal that is acquired from a subjection through the conductive gel, to an external apparatus (Col. 6 lines 12-14), an annular wall (Fig 3 cap 11) which annularly extends from the bottom portion in a contact direction with the subject (Fig. 1 lower and upper portion 98 and 99 of cap 11), a plurality of barb members (Fig. 1 grabbing element 12) which are disposed in a holding space for the conductive gel that is located inside the annular wall (Fig. 3, barb members 12 located in holding space of gel between annular wall of cap 11) and which elongates from the bottom portion in the contact direction with respect to the subject (Fig. 1 grabbing element 12 elongates towards subject).
Menkes fails to explicitly teach wherein the barb members are configured to hold the conductive gel that is interposed among the plurality of barb members.
In related EEG electrode prior art, Levendowski teaches a similar EEG electrode (see Fig 12) wherein a similar plurality of barb members (Fig 12 and 15, resilient fingers 164) are configured to hold the conductive gel that is interposed among the plurality of barb members (Fig 15, resilient fingers 164 holding conductive gel 172). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the barb members of Menkes in view of Levendowski to incorporate the barb members configured to hold the conductive gel as taught by Levendowski to arrive at the device of claim 15. Doing so would have advantageously provided a seal and protection of the conductive gel when the electrode is not placed against a patient’s scalp and would also provide additional comfort to the user and improve EEG signal acquisition ([0065]).
Menkes fail to explicitly teach wherein the annular wall comprises a slit configured to deform and cause the annular wall to bend so that a tip end of the annular wall that is disposed 
An alternative embodiment of Levendowski teaches a similar annular wall comprising a slit configured to deform (Figs 5-6, hollow tubular base 56 comprising slits defining fingers 64) and cause the annular wall to bend so that a tip end of the annular wall that is disposed opposite to the bottom portion expands toward an outside of the electroencephalogram electrode when the electroencephalogram electrode is attached to the subject (Figs 5-6 and [0058], slits of hollow tubular base 56 causes bottom portion to expand towards an outside when attached to a subject).
In related prior art, Thrasher teaches a similar electrode comprising an annular wall (Figs 1-2, annular wall of cup 12) wherein the annular wall is configured to bend so that a tip end of the annular wall expands toward an outside of the electroencephalogram electrode when the electroencephalogram electrode is attached to the subject (Fig 2 and 5 and Col 2 lns 22-31; wall of cup 12 is flexible to enable bending toward an outside as shown in Fig 5). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the annular wall of Menkes in view of Levendowski and Thrasher to incorporate a similar annular wall with elastic characteristics and slits such that the annular wall is configured to bend so that a tip end of the wall expands toward an outside when attached to a subject to arrive at the device of claim 15. Doing so would advantageously provide the annular wall with flexibility and elasticity to allow for the electrode to be brought into firm contact on the patient’s body (Col 2 lns 22-31). Furthermore the use of at least one slit on an annular wall is well-known in the art to yield the predictable result of providing increased elastic deformation (Levendowski [0058] and  Fig 5a, slits define resilient fingers 64 of tubular base 56 
Regarding claims 16-17, in view of the combination of claims 1 and 15 above, 
Levendowski further teaches wherein the plurality of barb members fix the conductive gel in a hooking manner (Fig 15, resilient fingers 164 fix the conductive gel 172 in place in a hooking manner; Examiner notes “hooking manner” is interpreted to read in view of the Merriam-Webster definition of hook: “a curved or bent device for catching, holding, or pulling”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the barb members of Menkes in view of Levendowski and Thrasher to incorporate the barb members configured to hold the conductive gel in a hooking manner as taught by Levendowski. Doing so would have advantageously provided a seal and protection of the conductive gel when the electrode is not placed against a patient’s scalp and would also provide additional comfort to the user and improve EEG signal acquisition ([0065]).
Regarding claim 18, in view of the combination of claim 1, Menkes further teaches wherein an inner surface of the annular wall is spaced apart from the plurality of barb members along an entire height of the annular wall (See modified Fig 2 above, second modified Fig 2 below, and Fig 3; inner surface of annular wall is clearly spaced apart from barb members 12 along an entire height of the annular wall; barb members 12 only contact the inner surface of the wall of the bottom portion).

    PNG
    media_image2.png
    622
    603
    media_image2.png
    Greyscale

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menkes in view of Levendowski, in view of Thrasher as applied to claim 1, and in further view of Monter (U.S. Patent No. 3,976,055).
Regarding claim 7, in view of the combination of claim 5 above,
Menkes/Levendowski/Thrasher fail to teach wherein the conductive material is produced by mixing a conductive carbon resin with silver or silver/chloride powder.
In related electrode prior art, Monter teaches a conductive material formed of a conductive carbon resin mixed with a silver powder (Col 10 lines 25-50; Table V). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive material of Menkes in view of Levendowski, Thrasher, and Monter to incorporate the conductive material of Monter formed by a conductive carbon resin mixed with a silver powder to arrive at the device of claim 7. Doing so would be a simple substitution of one well-known conductive material for another well-known conductive .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menkes in view of Levendowski, in view of Thrasher as applied to claim 12, and in further view of Williams (U.S. PGPub No. 2004/0030258).
Regarding claim 14, in view of the combination of claim 12 above, Menkes further teaches wherein the plurality of barb members are formed from thermoplastic polyurethane or similar material (Col 6 lines 5-8).
Menkes/Levendowski/Thrasher fails to teach wherein the barb members are coated with a conductive material.
An alternate embodiment of Menkes further teaches wherein the plurality of barb members are coated with a conductive material (Col 12 lines 12-15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Menkes in view of a second embodiment of Menkes to incorporate the conductive coating on the plurality of barb members. Doing so would be a simple substitution of one known EEG electrode configuration (Fig 3, non-conductive barbs) for another well-known EEG electrode configuration (Col 12 lines 12-15, conductive barbs) to yield the predictable result of EEG electrodes configured to acquire EEG signals from a subject.
Menkes/Levendowski/Thrasher fail to teach wherein the plurality of barb members comprise polyethylene terephthalate.
In related electrode prior art, Williams teaches an electrode wherein polyethylene terephthalate is used as a base material for its flexibility ([0057]). Therefore it would have been  to have modified the barb members of Menkes in view of Levendowski, Thrasher, and Williams to incorporate the polyethylene terephthalate substrate within the barb members to arrive at the device of claim 14. Doing so would be a simple substitution of one well-known plastic substrate (Menkes; thermoplastic polyurethane) for another well-known plastic substrate (Williams; PET) to yield the predictable result of a nonconductive substrate having flexibility (Williams [0057]).
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. The applicant only provides arguments directed towards Figure 8 of Menkes which was previously used by the examiner to teach the “slit” limitation as claimed. The Examiner agrees with applicant’s position that Menkes fails to disclose the slit configured to deform and cause the annular wall to bend. 
However, the applicant has failed to consider the teachings of Levendowski and Thrasher. Figures 5-6 of Levendowski disclose an embodiment of an analogous annular wall comprising a plurality of slits that define resilient fingers that enable a deformation as claimed. In view of the teachings of Levendowski and Thrasher, the examiner holds the position that it would have been obvious to one of ordinary skill in the art to provide the annular wall with a slit configured to deform and cause the annular wall to bend as such a structure is well-known and yields predictable result. As such, these arguments are not persuasive and the grounds of rejection are maintained in view of a further alternative embodiment of Levendowski and Thrasher.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794